       Case 3:19-cv-04975-JSC Document 19-2 Filed 08/26/19 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11
     STATE OF CALIFORNIA, DISTRICT OF                           Case No. 3:19-cv-04975
12   COLUMBIA, STATE OF MAINE,
     COMMONWEALTH OF                                            [PROPOSED] ORDER GRANTING
13   PENNSYLVANIA AND STATE OF                                  PLAINTIFF STATES’
     OREGON,                                                    ADMINISTRATIVE MOTION TO
14                                                              EXCEED APPLICABLE PAGE LIMITS
                                              Plaintiffs,       FOR PLAINTIFFS’ MOTION FOR
15                                                              PRELIMINARY INJUNCTION
                    v.
16

17   U.S. DEPARTMENT OF HOMELAND
     SECURITY; KEVIN MCALEENAN, in his
18   official capacity as Acting Secretary of
     Homeland Security; U.S. CITIZENSHIP
19   AND IMMIGRATION SERVICES; and
     KENNETH T. CUCCINELLI, in his official
20   capacity as Acting Director of U.S. Citizenship
     and Immigration Services,
21
                                            Defendants
22

23

24         On August 26, 2019, Plaintiff States filed an Administrative Motion to Exceed Applicable

25   Page Limits under N.D. Cal. Civil Local Rule 7-11 for an order authorizing them to file an

26   oversize brief in excess of the page limit in support of their Motion for Preliminary Injunction,

27   which was filed as an attachment to the Administrative Motion. Plaintiff States request an

28
                                                            1
                   [Proposed] Order Granting Plaintiffs Admin. Mot. to Exceed Applicable Page Limit (3:19-cv-04975)
       Case 3:19-cv-04975-JSC Document 19-2 Filed 08/26/19 Page 2 of 2



 1   additional 10 pages—or 35 pages total—for their preliminary injunction motion. The applicable

 2   rule (N.D. Cal. Civil Local Rule 7-2) would limit the preliminary injunction motion to 25 pages.

 3         The Court has considered Plaintiff States’ Administrative Motion to Exceed Applicable

 4   Page Limits and documents filed therewith, and all of the papers on file in this action, and hereby

 5   GRANTS Plaintiff States’ Administrative Motion.

 6         Now, therefore, it is hereby ORDERED that:

 7         Plaintiff States may file a Memorandum of Points and Authorities in support of the Motion

 8   for Preliminary Injunction, which has been filed concurrently with this request.

 9         IT IS SO ORDERED.
10

11   Dated: ___________________                      ___________________________________
                                                     HON. JACQUELINE SCOTT CORLEY
12
                                                     UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
                  [Proposed] Order Granting Plaintiffs Admin. Mot. to Exceed Applicable Page Limit (3:19-cv-04975)
